Citation Nr: 1824061	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  10-35 720	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a dermatological disorder, to include as due to herbicide agent exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from July 1966 to July 1969 and April 1983 to August 1983, including service in the Republic of Vietnam from February 1967 to February 1968 and October 1968 to July 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2008 and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before a Decision Review Officer (DRO) in April 2010, and before the undersigned Veterans Law Judge in April 2015 in a videoconference hearing.  

The Board remanded the appeal in July 2015 and April 2017.  

The issue of entitlement to service connection for a dermatological disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2017).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the veteran can establish a nexus between his hearing loss and a disability or injury he suffered while he was in the military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App. at 159.  

However, the absence of in-service evidence of hearing loss is not fatal to a claim of service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159.  

The Veteran contends that he has continued to experience bilateral hearing loss since his service in Vietnam.  See April 2010 DRO hearing.  Specifically, he asserts that he was exposed to acoustic trauma during service, including heavy artillery fire, rockets, and mortar attacks while stationed in Vietnam.  See, e.g., July 2010 VA audiological examination report.  Notably, the Veteran is already service connected for tinnitus and posttraumatic stress disorder (PTSD) (due to fear of hostile military or terrorist activity).  See October 2016 rating decision (awarding service connection for PTSD; see also October 2017 rating decision (awarding service connection for tinnitus); October 2015 PTSD examination report (noting the Veteran's stressors as including being under fire in Vietnam).  Therefore, exposure to acoustic trauma is conceded.  

The evidence of record shows diagnoses of bilateral sensorineural hearing loss, in accordance with 38 C.F.R. § 3.385.  See January 2008 VA audiogram (finding right ear hearing loss with auditory threshold in 3000 and 4000 Hertz of 40 decibels or greater); see also July 2010 VA audiological examination report (finding left ear Maryland CNC speech recognition score of 92 percent); Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (wherein the Court stated that it does not have the power to interpret the results of a graphic-type audiogram, and further indicating the Board is empowered to make such factual findings in the first instance).  

The Veteran was afforded a VA examination in July 2010, in which the examiner opined that it was less likely as not (less than 50/50 probability) that the Veteran's bilateral hearing loss was caused by or a result of military noise exposure, citing normal hearing in both ears on separation, with consideration of threshold shifts indicated on audiograms during service, but stating that there was no scientific evidence to support delayed onset of noise induced hearing loss based on an Institute of Medicine (IOM) study in 2005.  As highlighted by the Board's April 2017 remand, such understanding of the IOM study runs counter to the entire language of the study, and therefore the July 2010 VA examination opinion is inadequate as the opinion, without the citation to the IOM study, relies on the Veteran's normal hearing at separation, which is not fatal to a claim for service connection for hearing loss.  Hensley, 5 Vet. App. at 159.  

In May 2017, the Board received a VA addendum opinion as to the etiology of the Veteran's bilateral hearing loss.  The opinion stated that "[t]he claimed condition was at least as likely as not (50% or greater probability) incurred in or caused by the claimed in-service injury, event or illness."  Thereafter, the audiologist offered an unfavorable rationale as to the Veteran's left ear hearing loss but a favorable rationale as to the Veteran's right ear hearing loss.  

Given the examiner's ultimate favorable conclusion as to the Veteran's bilateral hearing loss and favorable rationale as to the right ear, as well as the fact that his tinnitus has been attributed to in-service acoustic trauma, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral hearing loss.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.  


REMAND

Regarding the Veteran's claim for service connection for a dermatological disorder, the Board most recently remanded the matter in April 2017 for an addendum opinion regarding the etiology of the disorder, to specifically address the diagnosed disorders of acne and prurigo nodularis.  Such an opinion was provided in July 2017, wherein the Veteran was diagnosed with prurigo nodularis, with an onset date of June 2009.  The examiner opined that the Veteran's prurigo nodularis less likely as not had its onset in or was otherwise related to his active service, to include conceded herbicide exposure during service, as there was no evidence of complaints, treatment, or diagnosis of a chronic skin disability in the Veteran's service treatment records, including on service separation examination.  

The Board finds the July 2017 VA addendum opinion to be inadequate for several reasons.  First, the opinion did not address the requested diagnosis of acne.  Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the opinion did not address the Veteran's lay statements as to the onset of his dermatological disorder after his service in Vietnam.  See, e.g., April 2010 VA treatment record (reporting bumps on the skin started while he was in service and returned from Vietnam, beginning on his face, and spreading to various parts of his body).  Finally, the examiner relied solely on an absence of documented treatment in service.  Hence, the matter must be remanded again for another examination and opinion as to the nature and etiology of the Veteran's dermatological disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA must provide an examination that is adequate for rating purposes).  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.  

2. Then obtain an addendum opinion addressing the etiology of his dermatological disorder.  The claims file must be provided to the examiner.  No additional examination of the Veteran is needed, unless the examiner determines otherwise.  Based on review of the record, the examiner should address the following: 

(a) Please opine as to whether it is at least as likely as not (50 percent or greater probability) that acne had its onset in service or is otherwise related to the Veteran's military service, to include as a result of conceded herbicide exposure during service.  In providing this opinion, please address the Veteran's statements as to the onset of skin symptoms during service (see, e.g., April 2010 VA treatment record, in which the Veteran reports bumps on the skin that started while he was in service and returned from Vietnam, beginning on his face, and spreading to various parts of his body), and please do not rely solely on the lack of documented complaints in service to support your opinion. 

(b) Please opine as to whether it is at least as likely as not (50 percent or greater probability) prurigo nodularis had its onset in service or is otherwise related to the Veteran's military service, to include as a result conceded herbicide exposure during service.  In providing this opinion, please address the Veteran's statements as to the onset of his skin symptoms during service (see, e.g., April 2010 VA treatment record, in which the Veteran reports bumps on the skin that started while he was in service and returned from Vietnam, beginning on his face, and spreading to various parts of his body), and please do not rely solely on the lack of documented complaints in service to support your opinion. 
A detailed rationale for all opinions is requested.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.  

3. After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


